NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 20-2022
                               ___________

                        TONY LEE MUTSCHLER,
                                        Appellant

                                     v.

BRENBA L. TRITT; JOHN E. WETZEL; MR. MILLER, D.S.F.M.; A. KOVLCHIK;
  MS. STANISHESKI, C.H.C.A.; MR. HAREWOOD, M.D.; MR. MANBECK
               ____________________________________

              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                  (D.C. Civil Action No. 3:14-cv-02477)
               District Judge: Honorable Matthew W. Brann
               ____________________________________

             Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            on June 11, 2021

       Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                    (Opinion filed: November 22, 2021)
                ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Tony Mutschler appeals pro se from the District Court’s May 5, 2020 order granting

summary judgment against him in this prisoner civil rights action that he brought pursuant

to 42 U.S.C. § 1983. For the reasons that follow, we will affirm that order in part, reverse

it in part, and remand for further proceedings.

                                             I.

    In December 2014, at which time Mutschler was a Pennsylvania state prisoner,1 he filed

a pro se complaint in the District Court against Dr. Adrian Harewood (Mutschler’s prison

doctor at SCI-Frackville in Pennsylvania) and six Pennsylvania Department of Corrections

(“DOC”) officials. Mutschler, who suffers from incontinence, alleged that, on numerous

dates in 2014, he was not prescribed enough adult diapers, that he was left with no alterna-

tive but to sleep in urine-soaked bedding and spend hours wearing urine-soaked diapers,

and that the defendants allowed the used, discarded diapers to accumulate in his cell.

Mutschler also alleged that Dr. Harewood discontinued certain pain medication that had

been used to treat Mutschler’s arthritis and carpal tunnel syndrome. In view of these alle-

gations, Mutschler sought damages, as well as declaratory and injunctive relief.



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Mutschler was later incarcerated in a Delaware state prison for some time, but he is now
back in the custody of the Pennsylvania Department of Corrections.
                                             2
    In 2015, Mutschler voluntarily dismissed his complaint against one of the six prison

officials (John Wetzel). Later, the rest of the defendants moved for summary judgment.

In 2019, the District Court granted Dr. Harewood’s summary-judgment motion on the mer-

its. And on May 5, 2020, the District Court granted the remaining prison-official defend-

ants’ (hereinafter “the DOC Defendants”) joint motion for summary judgment. In the latter

decision, the District Court identified six relevant prison grievances that Mutschler had

filed and concluded that summary judgment in favor of the DOC Defendants was warranted

because Mutschler had not properly exhausted any of those grievances. Mutschler then

timely filed a notice of appeal, challenging the District Court’s May 5, 2020 order.2

                                            II.

    We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise ple-

nary review over the District Court’s decision granting summary judgment in favor of the

DOC Defendants. See Lomando v. United States, 667 F.3d 363, 371 (3d Cir. 2011). Sum-

mary judgment is appropriate when the movants “show[] that there is no genuine dispute

as to any material fact and the movant[s] [are] entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

                                            III.

    The Prison Litigation Reform Act (“PLRA”) “requires inmates to exhaust prison griev-

ance procedures before suing in court.” Robinson v. Superintendent Rockview SCI, 831

F.3d 148, 153 (3d Cir. 2016) (citing 42 U.S.C. § 1997e(a)). “[T]o properly exhaust


2
 Mutschler does not challenge the District Court’s 2019 order granting summary judg-
ment in favor of Dr. Harewood.
                                             3
administrative remedies prisoners must complete the administrative review process in ac-

cordance with the applicable procedural rules”—“rules that are defined not by the PLRA,

but by the prison grievance process itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (in-

ternal quotation marks omitted). We have held that “complet[ing] the administrative re-

view process . . . means substantial compliance with the prison’s grievance procedures.”

Small v. Camden County, 728 F.3d 265, 272 (3d Cir. 2013) (internal quotation marks omit-

ted).

    In this case, we agree with the District Court that Mutschler did not exhaust his admin-

istrative remedies with respect to the six grievances identified in the District Court’s opin-

ion accompanying its May 5, 2020 order.3 However, there is a seventh grievance—one

that was not discussed in either the DOC Defendants’ summary-judgment motion or the

District Court’s opinion—that is relevant here.        On July 25, 2014, SCI-Frackville’s



3
  An appellant forfeits an issue on appeal unless he “raises it in [his] opening brief, and for
those purposes a passing reference to an issue . . . will not suffice to bring that issue before
this court.” Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d
375, 398 (3d Cir. 1994) (ellipses in original) (internal quotation marks omitted). Here, the
DOC Defendants argue that Mutschler has forfeited the issue of exhaustion because his
opening brief, filed in December 2020, states only that he had “filed many grievances and
exhausted them to the fullest.” (Mutschler’s Opening Br. 3.) Although we agree with the
DOC Defendants that this passing remark is insufficient to preserve the issue of exhaustion
for appellate review, that is not the end of the matter. In August 2020, two months before
the Clerk issued the briefing schedule in this appeal, Mutschler filed a document titled
“Informal Brief.” That filing, which was lodged as a document in support of this appeal,
includes argument on the issue of exhaustion. In view of Mutschler’s pro se status, as well
as his averments that he suffers from mental illness and has only a third-grade education,
we liberally construe his August 2020 “Informal Brief” as part of his December 2020 open-
ing brief. So construed, we conclude that the opening brief has preserved the issue of
exhaustion for appellate review, and thus we decline to deem that issue forfeited.

                                               4
Grievance Coordinator received Grievance No. 519814 (hereinafter “Grievance 7”) from

Mutschler. (See Dist. Ct. docket # 27-2, at 29.)4 Grievance 7, which is dated July 23,

2014, alleged, in pertinent part, that (1) for the past eight days, Mutschler’s bedding had

been soaked with urine and his discarded, urine-soaked diapers had been accumulating in

his cell, and (2) there were now 18 such diapers in his cell. Grievance 7 alleged that two

of the DOC Defendants — SCI-Frackville Facility Manager Brenda Tritt, and Lieutenant

Roy Manbeck (the latter of whom apparently was in charge of Mutschler’s housing unit at

SCI-Frackville) — were aware of this issue.

    Having identified Grievance 7, we now consider whether the District Court record es-

tablishes that Mutschler failed to exhaust it. According to the DOC’s Inmate Grievance

System Procedures Manual, DC-ADM 804, “[t]he inmate must submit a grievance to the

Facility Grievance Coordinator [(“the FGC”)] within 15 working days after the event upon

which the claim is based.” (Dist. Ct. docket # 153-1, at 47.) Upon receipt, the FGC assigns

the grievance a tracking number and enters it into the Automated Inmate Grievance Track-

ing System (“AIGTS”). (See id. at 49.) If the FGC “determines that the grievance is

properly submitted according to th[e] procedures manual, the [FGC] will designate a staff

member to serve as the Grievance Officer [(“the GO”)] for that grievance.” (Id. at 50.)

The GO’s ruling on the grievance “shall be provided to the inmate within 15 working days

from the date the grievance was entered into the [AIGTS].” (Id. at 51.) If “the investigation



4
  A copy of Grievance 7 was included in the set of exhibits that accompanied the DOC
Defendants’ summary-judgment motion. (See Dist. Ct. docket # 153-1, at 122.) We cite
to a copy of Grievance 7 that was filed earlier in this case because that copy is more legible.
                                              5
of the grievance is ongoing,” that deadline can be extended by 10 working days upon a

request by the GO to the FGC. (Id.) If the FGC grants the GO’s extension request, the

inmate must be notified in writing. (Id.)

   In this case, Mutschler timely submitted Grievance 7. On July 25, 2014, the FGC no-

tified the assigned GO, via an internal memorandum, that the deadline for responding to

this grievance was August 15, 2014. (See Dist. Ct. docket # 27-2, at 28.) That memoran-

dum stated that, “[i]f you [(the GO)] require more time than the fifteen [working] days

allowed by policy to reply[,] please advise me so I can inform the inmate of the extension.

I would also need to know the circumstance[s] for the extension.” (Id.) Although the GO

did not deny Grievance 7 until six days after the August 15 deadline, (see id. at 27), the

District Court record does not include (1) a request from the GO seeking an extension of

that deadline, or (2) written notice to Mutschler that such an extension request had been

granted.

   We have held “that as soon as a prison fails to respond to a properly submitted grievance

or appeal within the time limits prescribed by its own policies, it has made its administra-

tive remedies unavailable and the prisoner has fully discharged the PLRA’s exhaustion

requirement.” Shifflett v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019). Here, on this

record, it cannot be concluded that the GO timely responded to Grievance 7. Therefore,

even if the District Court had considered Grievance 7 in its opinion, there would have been

no basis for that court to grant summary judgment, for failure to exhaust, with respect to

the allegations set forth in that grievance. See Downey v. Pa. Dep’t of Corr., 968 F.3d 299,



                                             6
305 (3d Cir. 2020) (explaining that “[f]ailure to exhaust is an affirmative defense that the

defendant[s] must plead and prove”).

   The merits of Mutschler’s claims relating to the alleged unsanitary conditions in his cell

were not addressed in the DOC Defendants’ summary judgment motion or the District

Court’s summary-judgment opinion. Although we may affirm a district court’s judgment

on any basis supported by the record, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam), the record here is not sufficiently developed for us to assess whether

summary judgment on the merits is appropriate as to the allegations in Grievance 7 against

Tritt and Manbeck. Those allegations are at least sufficient to state a cognizable Eighth

Amendment claim. See Young v. Quinlan, 960 F.2d 351, 364 (3d Cir. 1992) (explaining

that the Eighth Amendment requires a correctional facility to provide its prisoners with

“adequate food, clothing, shelter, sanitation, medical care, and personal safety”) (emphasis

added), superseded by statute on other grounds as stated in Nyhuis v. Reno, 204 F.3d 65,

71 n.7 (3d Cir. 2000); see also id. at 364-65 (noting that unsanitary prison conditions have

“been found to be cruel and unusual under contemporary standards of decency,” and stating

that “[i]t would be an abomination of the Constitution to force a prisoner to live in his own

excrement for four days in a stench that not even a fellow prisoner could stand”); McBride

v. Deer, 240 F.3d 1287, 1292 (10th Cir. 2001) (“Not surprisingly, human waste has been

considered particularly offensive so that courts have been especially cautious about con-

doning conditions that include an inmate’s proximity to [it].” (alteration in original) (inter-

nal quotation marks omitted)). Accordingly, we cannot affirm the District Court’s May 5,

2020, order in its entirety. Instead, we will affirm that order in part, reverse it in part, and

                                               7
remand for further proceedings with respect to the allegations in Grievance 7 against Tritt

and Manbeck.5 Mutschler’s motions for appointment of counsel on appeal are denied.6




5
  We have considered the various arguments in Mutschler’s briefing and conclude that none
of those arguments warrants a different outcome here. To the extent that he argues that the
District Court’s failure to grant certain relief reflected that court’s bias against him, we see
no such bias, see Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d
Cir. 2000) (“We have repeatedly stated that a party’s displeasure with legal rulings does
not form an adequate basis for recusal.”), and we see no need for this case to be reassigned
to a different district judge on remand.
6
  To the extent that one of Mutschler’s counsel motions seeks, in the alternative, to stay
this appeal until either “COVID-19 is over” or his prison moves him out of isolated con-
finement, that request is denied.
                                               8